DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 24 are pending for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Apra, (“Lighting Indirect Effects Certification of a Transport Aircraft by Numerical Simulation”, IEEE, 2008, pages 513 - 523) in view of Garville, (US PUB 2018/0186475 hereinafter Garville).
Garville reference was cited in previous office action.

As to claim 1, Apra teaches an apparatus for engineering analysis of a structural product (“…The computational tool “Virtual Aircraft Electromagnetic Lightning Indirect Effect Evaluation” (VAM-LIFE) was developed for the complete analysis of the electromagnetic fields inside and outside a medium-sized aircraft struck by lightning, and for the evaluation of the indirect lighting effects induced in the aircraft wiring system….” Page 513 Abstract), the apparatus comprising a processor (“CPU” page 519 col. 2) and a memory (“computer memory” page 515 col. 1) storing executable instructions that, in response to execution by the processor, cause the apparatus to at least:  
5produce a computer-aided design (CAD) model of a structural product (“structure of the aircraft…” page 513 Introduction) including component parts (“…main internal structures, like the equipment, floor, windows, air intake, ribs, spars, longerons, and pipes” page 515 col. 1), 
produce a finite-difference time-domain model (“finite-difference time domain
(FDTD)…” page 513 Index Terms) of the structural product from the 10CAD model (“3-DMeshGeneration by CAD…” page 515 col. 1 and page 514 section A), the finite-difference time-domain model representing the component parts by a mesh of elements (“3-D mesh generator…” page 514 col. 2), the finite-difference time-domain model; 
assign one or more electrical properties to elements of the mesh of elements representing the component parts and fasteners (“…electromagnetic (EM) fields associated with the lightning current flowing along the discharge channel and on the skin and structure of the aircraft” page 513 Introduction), the one or more electrical properties 15describing an effect of electromagnetic radiation on the component parts (“…evaluation of the indirect lightning effects induced in the aircraft
wiring system” page 513 Abstract); 
perform a finite-difference time-domain analysis on the finite-difference time-domain model with the one or more electrical properties assigned (“…EM field distribution inside and outside a lightning-struck aircraft, and for the calculation of
the related induced effects” page 513 col. 1) (“…applying both lighting current excitations (1a) and (1b)” page 515 col. 1) , and with the finite-difference time-domain model exposed to simulated lightning, to predict an impact of lightning on the fasteners and therefrom generate a corresponding prediction (“The prediction of the indirect effects of the lightning interaction with an aircraft is performed by the VAM-LIFE tool in two phases. First, the calculation of the EM field distribution produced by the lightning stroke is performed by applying the finite-difference time-domain (FDTD) technique. Next, the induced voltages and currents are evaluated in the onboard wiring system by applying the transmission-line (TL) approach in the frequency domain…” page 514 section III); 
20produce an output (“…the evaluation of the external EM field environment, which allows the prediction of the current distribution on the aircraft skin and of the field levels near apertures; and the evaluation of the internal EM field distribution resulting based on the corresponding prediction that indicates one or more levels of the impact of lightning (“Next, the induced voltages and currents are evaluated in the onboard wiring system by applying the transmission-line (TL) approach in the frequency domain…” page 514 section III); 
While Apra teaches claimed invention of analysis of a structure product including parts (page 515 col. 1) using finite-difference time-domain model simulated lighting as described above (page 514 col. 2), Apra does not but Garville teaches 
the CAD model excluding structural definitions of the fasteners (“each different type of fastener by projecting color-coded indicia on the working surface corresponding to the type of fastener in the correct sequence for reassembly…”, para. 0019 - 0020) and (“As the fastener types may have been programmed into the 3D CAD software's database, in certain embodiments, the video projection may be instructed to project specific fasteners, identifying them by different colors, 0050), and including identifiers of the fasteners that are traceable to respective structural definitions of the fasteners (“…The CAD software may produce, for example, an AS9100 compliant inspection report, complete with matching certification traceability to each fastener's original equipment manufacturer (OEM) certification…”, para. 0121);
the identifiers of the fasteners (“…after all of the new fastener holes have been drilled and inspected, the image projectors may display each different fastener type by color-code…” para. 0060) and (“…The EDrill 1210 may be coupled to the CAD software and programmed so that the operator cannot turn the power on until the EDrill 1210 is 
display the output to facilitate design or manufacture of the structural product (“the image projectors 132 (FIG. 1) may be instructed by the software to display indicia identifying certain fasteners. For example, in the example illustrated in FIG. 14, a fastener 1432 may be identified or "called-out" by its part number and specifications 1444 and a color marker 1436, which in this example is a colored ring. In other embodiments, a fastener may be identified by markers having other geometric shapes…”, para. 0106).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Apra by applying the teachings of Garville because Garville also simulates fastener, structure of component from CAD model (para. 0050 and 0121).  Apra’s analysis of various components including the equipment, floor, windows, air intake, ribs, spars, longerons, and pipes” page 515 col. 1).  Apra can simulate fastener using same technique since fastener is also a structure component/part.

As to claim 252, Apra modified by Garville teaches the apparatus of claim 1, Apra teaches wherein the CAD model is a second CAD model of the structural product (“the generation of the 3-D mesh starting from the complete aircraft CAD model” page 514 col. 2), and 
Apra does not but Garville teaches the apparatus being caused to produce the CAD model includes being caused to produce the second CAD model based on a first CAD model of the structural product that includes the structural definitions of the fasteners (“each different type of fastener by projecting color-coded indicia on the working surface corresponding to the type of fastener in the correct sequence for reassembly…”, para. 0019 - 0020) and (“As the fastener types may have been programmed into the 3D CAD software's database, in certain embodiments, the video projection may be instructed to project specific fasteners, identifying them by different colors, 0050).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Apra by applying the teachings of Garville because Garville also simulates fastener, structure of component from CAD model (para. 0050 and 0121).  Apra’s analysis of various components including the equipment, floor, windows, air intake, ribs, spars, longerons, and pipes” page 515 col. 1).  Apra can simulate fastener using same technique since fastener is also a structure component/part.

 As to claim 253, Apra modified by Garville teaches 30the apparatus of claim 1, Apra teaches wherein the apparatus being caused to produce the finite-difference time-domain model includes being caused to at least:  -23-AttyDktNo: B86918 2880US.1 (0218.4)18-0437-US-NP 
determine intersections between the components and surfaces of the component parts based on the CAD model (“…Fig. 3(a) and (b) shows as an example the CAD model and the 3-D mesh of a section of the C-27J aircraft. The complex aircraft frame, made of metallic and composite material, is described by a 3-D matrix of integers. The generic coefficient of this matrix defines the type of material
in which the corresponding node of the FDTD space grid is embedded. The EM field components are computed at each node” page 515 col. 2);  
generate a mesh of multi-dimensional elements representing the component parts (“…3-DMeshGeneration by CAD: The 3-D mesh, consisting
of cubic cells, is obtained from the digital mock-up defined in the design activity. The 3-D–CAD model includes the external surfaces of the aircraft and the main internal structures, like the equipment, floor, windows, air intake, ribs, spars, longerons, and
pipes” page 515 col. 1); and 
5add line segment elements representing the fasteners to the mesh of multi- dimensional elements based on the intersections, to thereby produce the mesh of elements of the finite-difference time-domain model (“Lightning Current Injection Simulation: The lightning current injection is simulated by means of two short segments
of a perfect electric conducting thin wire extending from the attachment and detachment points toward the border of the FDTD computational domain” page 515 col. 1).

As to claim 425, Apra modified by Garville teaches the apparatus of claim 1, Apra teaches wherein the mesh of elements includes multi-10dimensional elements and line segment elements representing respectively the component parts (“…3-DMeshGeneration by CAD: The 3-D mesh, consisting of cubic cells, is obtained from the digital mock-up defined in the design activity. The 3-D–CAD model includes the external surfaces of the aircraft and the main internal structures, like the equipment, floor, windows, air intake, ribs, spars, longerons, and pipes” page 515 col. 1), and wherein the apparatus being caused to assign the one or more electrical properties to the elements includes being caused to assign electrical conductivity values to the multi-dimensional elements, and assign electrical resistance values to the line segment elements (“The connectors and the bonding/grounding connections to the reference ground, consisting of the skin of the aircraft, are simulated by means of equivalent contact resistances, which are in the range of a few milli-ohms” page 516 col. 2).  

As to claim 525, Apra modified by Garville teaches the apparatus of claim 1, Apra teaches wherein the apparatus being caused to perform the finite-difference time-domain analysis includes being caused to perform the finite-difference time-domain analysis on the finite-difference time-domain model with the one or more electrical properties assigned, and with the finite-difference time-domain model 20exposed to simulated lightning in a plurality of scenarios (“…Validation approaches based on either experimental testing or on numerical simulations…” page 514 col. 1), to predict the impact of lightning on the fasteners in the plurality of scenarios and therefrom generate corresponding predictions (“…the evaluation of the external
EM field environment, which allows the prediction of the current distribution on the aircraft skin and of the field levels near apertures; (page 514 col. 2).  

As to claim 725, Apra modified by Garville teaches the apparatus of claim 1, Apra teaches wherein the apparatus being caused to perform the finite-difference time-domain analysis includes being caused to perform the finite-difference time-domain analysis on the finite-difference time-domain model with the one 5or more electrical properties assigned, and with the finite-difference time-domain model exposed to simulated lightning, to predict a current flow through the fasteners exposed to lightning (“…generates indirect effects due to the electromagnetic (EM) fields associated with the lightning current flowing along the discharge channel and on the skin and structure of the aircraft…” page 513 Introduction).  

As to claim 258, Apra modified by Garville teaches the apparatus of claim 1, Apra teaches wherein the apparatus being caused to produce 10the output includes being caused to determine a protection level for the fasteners based on the one or more levels of the impact of lightning on the fasteners (“…simulation of innovative advanced composite materials with improved protection performance against a lightening electromagnetic pulse stroke” page 513 Abstract).  

As to claim 9, this is a method claim of claim 1. See rejection of claim 1 above. 

As to claims 10 - 13, see rejection for claims 2 – 5 above.

As to claims 15 - 16, see rejection for claims 7 – 8 above.

As to claim 17, this is a computer-readable storage medium claim of claim 1. See rejection of claim 1 above. 

As to claims 18 - 21, see rejection for claims 2 – 5 above.

As to claims 23 - 24, see rejection for claims 7 – 8 above.
  
Allowable Subject Matter
Claims 6, 14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 6, Apra and Garville teaches the apparatus of claim 5 as rejected above.
However, Apra and Garville do not teach “with the finite-difference time-domain model exposed to simulated lightning in the plurality of scenarios in which different fasteners are exposed to different simulated lightning strikes at different points of time 30wherein the apparatus being caused to produce the output includes being caused to aggregate the corresponding predictions to produce the output”, read as a whole.

As to claims 14 and 22, they are similar to claim 6 and are objected with the reason above.

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Apra, “Prediction of Indirect Lighting Effect on a Metallic-Composite Aircraft”, 8-11-2001, pages 1 – 10.
Johns, “Simulating EM Shielding for Aeronautical Applications”, discloses a simulation of shielding and protecting electronic system from environmental electromagnetic effect, 008-17-2017, pages 1 – 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194